Case: 11-40430     Document: 00511813963         Page: 1     Date Filed: 04/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 6, 2012
                                     No. 11-40430
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ALVARO PARAMO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:10-CR-2073-1


Before JONES, Chief Judge, and HAYNES and GRAVES, Circuit Judges.
PER CURIAM:*
        Alvaro Paramo pleaded guilty to attempting to smuggle goods from the
United States and making false statements. The district court sentenced
Paramo to 60 months of imprisonment and three years of supervised release. In
his sole issue for appeal, Paramo contends that there is a clerical error in the
judgment of the offense of conviction that should be remanded for correction.
        The judgment states that Paramo was convicted of smuggling goods from
the United States and making false statements. Attempt offenses are distinct

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40430    Document: 00511813963    Page: 2   Date Filed: 04/06/2012

                                No. 11-40430

from actual offenses, even where both offenses appear in the same statute. See
United States v. Angeles-Mascote, 206 F.3d 529, 531 (5th Cir. 2000).
      The case is remanded to the district court for the limited purpose of
correcting the original judgment to reflect that Paramo was convicted of
attempting to smuggle goods from the United States and making false
statements.   See FED. R. CRIM. P. 36.      The district court’s judgment is
AFFIRMED in all other respects.




                                      2